 In the Matter of NORFOLK SOUTHERN Bus CORPORATIONandBROTHER-HOOD OF RAILROAD TRAINMENCase No. 5-R-1776.-Decided February 15; 1945Messrs. S. Burnell BraggandArthur J. Winder,of Norfolk, Va., forthe Company.Mr. James W. Brennan,of Long Island City, N. Y., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the Brotherhood of Railroad Trainmen,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of the NorfolkSouthern Bus Corporation, Norfolk, Virginia, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Earle K. - Shawe, Trial Examiner.Said hearing was held at Norfolk, Virginia, on January 10 and 11,1944.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Company moved to dismiss the petition.For reasons stated hereinafter, the said motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNorfolk Southern Bus Corporation, a Virginia corporation, is awholly owned subsidiary of the Norfolk Southern Railway Companyand is engaged in the transportation of passengers and freight for hire60 N. L.R. B., No. 117.630 NORFOLK SOUTHERN BUS CORPORATION631between certain cities and towns in the eastern sections of Virginia andNorth Carolina.All of the operations of the Company are subjectto the public utility laws of the States of Virginia and North Carolinaas well as to the regulations of the Interstate Commerce Commission.During the calendar year 1944, the Company transported approxi-mately 4,000,000 passengers on its busses, of whom about 30 percentwere transported across State lines.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen, unaffiliated, is a labor organi-zation admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of any of its employees on the ground that the unitsought to be represented by the Union is too restricted in scope.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all bus drivers and conductorsof the Virginia division, excluding bus cleaners, mechanics, transpor-tation clerks, road men or inspectors, dispatchers and bus' masters.The Company contends that an appropriate unit should include thebus drivers of both its North Carolina and Virginia divisions; it wouldalso exclude conductors.The Company's bus operations are organized into two divisions,known respectively, as the Virginia division, which comprises routesconfined, with one exception, to the State of Virginia, and the NorthCarolina division, which includes routes in the two States of Virginiaand North Carolina, with the greater part of the runs in the latterState.For certain purposes, the two divisions are treated by the Com-pany as distinct entities.Each division, for example, has its own1The Field Examiner reported that the Union submitted 35 authorization cards ; thatthe names of 34 persons appearing on the cards were listed on the Company's pay roll forthe first half of November 1944,which contained the names of 63 employees in the appro-priate unit ; and that the cards were all dated in November 1944. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority list,z so that if a driver transfers from one division to theother, he does not carry his seniority with him but goes to the bottomof the seniority list in his new division.Each driver or conductoris definitely assigned to one division or 'the other and among regulardrivers there is very infrequent interchange on a permanent basis; incase of emergency, a regular driver in one division may, on a purelyvoluntary basis, accept a run in the other division.Further, each divi-sion is in charge of a separate bus master.While the factors adverted to indicate the propriety of a divisionunit, there are other considerations which point up the equal proprietyof a company-wide unit : wages and working conditions are the samefor employees throughout the system; all busses are serviced at thesame garage; the dispatcher at Norfolk acts in his capacity for the twodivisions; and general administration and employment policies arehandled centrally.However, the Union has limited its organizationalactivities to employees of the Virginia division since those in the NorthCarolina division have indicated their hostility to the Union and thereis no present possibility of organizing the latter division.3 In viewof the foregoing, and in the absence of any bargaining history, we areof the opinion that at this time a unit confined to employees of theVirginia division is appropriate.`We do not thereby preclude futurereconsideration of the appropriateness of a larger unit, should or-ganization of the Company's employees be extended.The Union desires to include in the unit conductors who work ontrailer type busses and in general perform duties similar to those ofstreet car conductors.The Company objects to their inclusion prin-cipally on the ground that the trailer type bus will be abandonedon the termination of the war and the job of conductor will be abol-ished.Notwithstanding the fact that an employee's position maycease to exist at some time in the indefinite future, such employeehas the same present right of self-organization under the Act ashas any other employee.'The conductors work closely with the busdrivers, receive the same pay and have the same working conditionsas the latter.Since the conductors have a community of interest withthe drivers, we shall include them in the unit.We find that all bus drivers and conductors of the Virginia divi-sion, excluding bus cleaners, mechanics, transportation clerks, roadmen or inspectors, dispatchers, bus masters and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively ree-2The seniority lists are used in bidding for routes.'Practically all of the drivers in the North Carolina division signed a petition indicatingthat they do not desire to be represented by the Union.4 CfMatter of Newnan Cotton Mills,57 N L. R. B 917.5Matter of Major Aircraft Foundry,57 N. L R. B. 734. NORFOLK SOUTHERN BUS CORPORATION633ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section, 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs a number of part-time drivers and con-ductors who have regular employment elsewhere.The Union urgesthat all part-time employees be declared ineligible to participate inthe election since they do not acquire seniority with the Company.The latter, while agreeing generally with the Union's position, assertsthat an exception should be made in the case of city firemen, whomit considers part of its permanent staff.For a number of years theCompany has been utilizing firemen employed by the city of Norfolkon a part-time basis.The firemen work every other day for the Com-pany with the permission of city officials; G they get the same rate ofpay as other employees similarly situated and are subject to the sameworking conditions.As a general principle employees who do suf-ficient work to give them an interest in the conditions of employmentalso have a sufficient interest in the outcome of an election to entitlethem to vote therein.We believe this principle to be no less applicablein the case of regular part-time employees who also happen to haveregular employment elsewhere.We shall, therefore, permit all regu-lar part-time employees of the Company to vote in the election.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with the NorfolkSouthern Bus Corporation, Norfolk, Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirtyODuring the December 16-31, 1944, pay period, the city firemen worked an average ofabout 75 hours for the Company.7Matter of Wagner Folding Boa Corporation,49 N. L. R. B. 346;Matter of The NewBritainMachine Company,48N.L.R.B 263;Matter of Armour Creameraes,51N. L. R. B. 28. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, and regular part-time employees, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Brotherhood of Railroad Train-men, for the purposes of collective bargaining.